TDCJ Offender Details                                                                               Page 1 of2

                                                                                              ~~~f??) -:f2/lS:,-() lp
                                                                                             New Offender Search
    Ti;_X_AS DEP~RT:(IflENT Ql7 CRIMINAL JUSTI_CI;_




 Offender Information Details
   Return to Search list



 SID Number:                                  06109181

 TDCJ Number:                                 01703386

 Name:                                        ODEM,BENNY RAY

 Race:                                        B

 Gender:                                      M

 DOB:                                            1980-12-26

 Maximum Sentence Date:                       2049-11-08

 Current Facility:                               RAMSEY I

 Projected Release Date:                      2030-04-22

 Parole Eligibility Date:                     2016-06-16

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 ~cheduled        Release Type:             Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.



    ParC>Ie Review Information

 Offense History:
   Offense                            Sentence                                    Sentence (YY-
                     Offense                          County       Case No.         MM-DD)
    Date                                Date
              I                   I               I            I              I

http://offender.tdcj .texas.gov/OffenderSearc;h/offenderDetail.action?sid=061 09181                   8/25/2015